Citation Nr: 0635809	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  03-14 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1968 to July 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in April 2004.  This matter was 
originally on appeal from a May 2001 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Paul, Minnesota, which, in pertinent part, denied 
service connection for the residuals of pneumonia and right 
ear hearing loss.

The Board notes that in a January 2005 rating decision, the 
RO granted service connection for tinnitus and assigned a 10 
percent disability rating.  The veteran did not disagree with 
the disability rating assigned, so this issue is no longer 
before the Board, as the full benefit sought was granted. See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability].

The Board has recharaterized the veteran's claim for service 
connection for the residuals of pneumonia to more accurately 
reflect the conditions for which the veteran is claiming 
service connection.  VA's duty to assist a claimant with the 
development of evidence extends to all applicable theories of 
a claim, whether asserted by the claimant or not.  Schroeder 
v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); see also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995) (claim 
documents must be read in a liberal manner so as to identify 
and carry out the required adjudication of all claims that 
are reasonably raised by the evidence of record whether or 
not formally claimed in a VA application).  Because the 
evidence in this case reasonably raises a claim for service 
connection for a respiratory condition which includes the 
issue of whether the residuals of in-service pneumonia are 
causally related to the veteran's current respiratory 
condition and the issue of whether the veteran's asthma 
condition is causally related to service, the Board will 
consider both theories of entitlement.  The veteran is not 
prejudiced by this because he was provided with notification 
of the evidence needed to support a service connection claim 
for a respiratory disorder, and both theories were considered 
in the January 2005 supplemental statement of the case 
(SSOC).


FINDINGS OF FACT

1.  The veteran's right ear hearing loss was not present 
during service or for decades thereafter, and the evidence is 
against a causal link between his hearing loss and any remote 
incident of service, to include acoustic trauma.

2.  There is no clear and unmistakable evidence that the 
veteran's asthma condition preexisted his period of military 
service.

3.  The medical evidence is against a causal link between his 
claimed respiratory condition and his period of active 
military service. 


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2006).

2.  A chronic respiratory disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by the veteran or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Pursuant to the April 2004 Remand, the veteran underwent a VA 
audiology examination in October 2004 for the purpose of 
determining whether he has hearing loss of the right ear and, 
if so, whether the condition is related to noise exposure 
during his period of military service.  The October 2004 
audiology examination fully complied with the instructions 
provided in the April 2004 Remand.  The examiner reviewed all 
the relevant medical records in the claims file and evaluated 
the veteran with appropriate audiological testing.  The 
examiner also opined on the nature and etiology of the 
veteran's purported hearing loss and tinnitus and discussed 
the significance of right ear hearing loss changes during 
service.  The veteran also underwent a VA examination in 
November 2004 for the purpose of determining the nature and 
etiology of the veteran's respiratory condition.  Again, the 
November 2004 examination fully complied with the 
instructions of the April 2004 Remand.  In addition, the RO 
obtained the veteran's treatment records from Fort Campbell, 
Kentucky, and assured compliance with the notice and duty to 
assist provisions of the law.  The RO also requested the 
veteran to provide information on any relevant treatment 
records related to his claims.  Because the RO obtained a 
competent medical opinion on whether the veteran's purported 
hearing loss, tinnitus, and respiratory condition were 
related to military service in light of all available 
evidence of record and accomplished all other development, 
the Board finds that there has been substantial compliance 
with the Board's April 2004 Remand.  See Dyment v. West, 13 
Vet. App. 141 (1999).  

I. Service connection generally

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 and 1131.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

 To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

II. Right ear hearing loss 

On August 21, 2000, the veteran initiated his claim for 
service connection for bilateral hearing loss.  The RO in May 
2001 granted service connection for left ear hearing loss 
with a 0 percent (noncompensable) rating, but denied the 
veteran's claim for service connection for right ear hearing 
loss.  The veteran reports that his right ear hearing loss 
was caused by exposure to a great deal of noise in service 
while working as a diesel mechanic on a daily basis.  He also 
reported that around firing practice he did not wear any 
hearing protection.  After discharge, the veteran explained 
that he worked as a welder in a machine shop without hearing 
protection for a significant period of time.  He also stated 
that he hunts for recreation.   

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
(to include sensorineural hearing loss) become manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 	 

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385, discussed below, then operates to establish 
when a hearing loss disability can be service connected.  
Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.   

Here, the veteran currently has bilateral hearing loss of a 
level that is considered a disability under 38 C.F.R. 
§ 3.385.  This is clearly shown in the March 2001 VA 
audiological examination report and in a subsequent VA 
audiological examination report dated October 2004.  What is 
not shown by these examination reports, or, unfortunately, by 
any other medical evidence in the veteran's claims file, is a 
link between the veteran's period of service and his right 
ear hearing loss.   

While the veteran's service medical records indicate that he 
was diagnosed with left ear hearing loss during his period of 
military service, service medical records are absent evidence 
that he was diagnosed with right hearing loss.  The veteran's 
entrance examination report in January 1968 indicated that 
the veteran had no hearing loss before entering service.  
However, the veteran's separation examination in July 1971 
indicated the onset of hearing loss of the left ear.  The 
right ear was within normal limits.   

The Board finds that the veteran was not diagnosed with 
hearing loss until many years after service.  In fact, the 
record indicates that it was not until after a March 2001 VA 
audiological examination that the veteran was diagnosed with 
right ear hearing loss.  Consequently, there is no 
presumption that the veteran's right ear hearing loss was 
incurred during service because his hearing loss was not 
diagnosed within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§3.307, 3.309.   

VA audiological testing in March 2001 indicated that the 
veteran's hearing loss was not related to noise exposure 
while in service.  The examiner noted that the veteran's 
bilateral tinnitus and sensorineural hearing loss is 
consistent with both aging and noise.  "This is most likely 
not secondary to his time in the military."  However, the 
March 2001 opinion was rendered without the examiner 
reviewing the veteran's claims file. 

Similarly, VA audiological testing in October 2004 revealed 
that it is not likely that the veteran's right ear hearing 
loss is related to noise exposure during his period of 
service.  The examiner concluded: 

Veteran had a mild low frequency left ear 
hearing loss at discharge.  Otherwise 
hearing was normal for both left and 
right ears.  The low frequency hearing 
loss may have been related to a cold at 
that time.  In any case, the present 
evaluation finds normal low frequency 
hearing bilaterally, confirming that the 
low frequency loss at discharge in 1971 
was transitory.  Current findings of a 
high frequency hearing loss bilaterally 
represent a change in hearing after 
discharge.   

Service connection may indeed be granted when a chronic 
disease or disability is not present in service, but there is 
evidence of continuity of symptomatology after service.  See  
38 C.F.R. §3.303(b) (2006).  In accordance with the recent 
decision of the United States Court of Appeals for the 
Federal Circuit in Buchanan v. Nicholson, No. 05-7174 (Fed. 
Cir. June 14, 2006), the Board concludes that the lay 
evidence presented by the veteran concerning his continuity 
of symptoms after service is credible and ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  However, the veteran's claim fails based upon the 
lack of medical nexus associating his hearing loss in service 
to his right ear hearing loss disability.  The provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there be some evidence of a nexus to 
service.  For service connection to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  In other 
words, even accepting the veteran's allegation that he has 
had continuous right ear hearing loss since service, no 
medical professional has ever linked that hearing loss to 
acoustic trauma during service.

The Board must rely on the medical evidence of record.  
Without any such evidence linking the veteran's right ear 
hearing loss to in-service acoustic trauma or any other 
aspect of service, service connection must be denied. 

On review of the evidence, the only link between the 
veteran's condition and service comes from the veteran 
himself.  While the veteran may believe that he has hearing 
problems that were caused by noise exposure during his period 
of military service, he is a lay person and has no competence 
to offer a medical opinion in that regard.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

In summary, the Board finds that the evidence of record does 
not show that the veteran had right ear hearing loss in 
service or for many years thereafter.  Furthermore, the 
preponderance of the medical evidence on file does not relate 
the current symptoms to any aspect of the veteran's period of 
military service.  Direct service connection requires a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra.  The most probative evidence of record is 
against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001). 

III. Respiratory disorder

The veteran contends that his current respiratory condition 
is directly related to the respiratory disorders he 
experienced during military service including a purported 
diagnosis of pneumonia.   

The Board finds that the medical evidence of record fails to 
link the veteran's purported respiratory condition to any 
aspect of military service including the respiratory 
disorders he experienced on active duty.  

Initially, the Board will review whether there is medical or 
lay evidence of the occurrence or aggravation of a 
respiratory condition in service.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when she entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  The 
presumption of soundness can be rebutted by clear and 
unmistakable evidence that the disorder existed prior to 
entry into service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  In determining whether a disorder existed prior 
to entry into service, it is important to look at accepted 
medical principles including clinical factors pertinent to 
the basic character, origin, and development of the disorder.  
38 C.F.R. § 3.304(b)(1).  History given by the veteran, which 
conformed to accepted medical principles, in conjunction with 
basic clinical data, is probative evidence of the incurrence, 
symptoms, and course of the disorder.  38 C.F.R. 
§ 3.304(b)(2).

Here, in the January 2005 supplemental statement of the case 
(SSOC) the RO found that the veteran had a pre-service 
history of asthma because it was noted in the veteran's 
service medical records.  The RO then denied this claim, in 
part, based on medical opinions that concluded that there is 
no evidence that this condition was treated or aggravated in 
any way while he was on active duty.  

The veteran's Report of Medical History filled out in 
conjunction with the entrance medical examination report 
dated January 4, 1968, indicates a history of asthma.  The 
notation on the back of the form indicates that the veteran 
had outgrown asthma and had not been treated for this 
condition in three years.  While the RO concluded that the 
veteran had a preexisting asthma condition based on this 
notation, there is no medical evidence of record to support 
that the veteran had an asthma condition prior to service.  
Such recorded history provided by a lay witness does not 
constitute competent medical evidence of a chronic preservice 
condition, even though the veteran's account of his 
preservice illnesses was recorded by a medical examiner.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence").    

Accordingly, the Board finds that the veteran is entitled to 
the presumption of soundness, and there is no clear and 
unmistakable evidence of record to rebut that presumption.  
Without medical documentation that the veteran was diagnosed 
with an asthma condition before entry into service, or some 
other objective indication that that the veteran was 
diagnosed with asthma as a child or teenager, the Board has 
no basis upon which to reach a conclusion that he entered 
service with preexisting pathology.  38 C.F.R. § 3.304(b)(2);  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (A bare 
conclusion, even one written by a medical professional, 
without a factual predicate in the record does not constitute 
clear and unmistakable evidence sufficient to rebut the 
statutory presumption of soundness).

The veteran's service medical records do confirm that the 
veteran experienced upper respiratory problems while in 
service.  The veteran was hospitalized at the US Army 
Hospital at Fort Campbell, Kentucky, from May 4-8, 1968, for 
an acute upper respiratory infection, organism undetermined.  
The veteran was also hospitalized again from May 14-17, 1968, 
for an acute upper respiratory condition, organism 
undetermined.  However, there is no evidence in the veteran's 
service medical records that he ever experienced asthma 
attacks or any symptomatlogy related to asthma, pneumonia or 
another upper respiratory infection following May 17, 1968.  
In fact, the veteran's separation examination in July 1971 
failed to indicate that he was experiencing any physical 
problems.  The veteran noted on the examination report that 
he was in fair health.  Therefore, based on the fact that the 
veteran's service medical records fail to indicate that he 
was diagnosed with a chronic upper respiratory condition and 
based on the normal separation examination in July 1971, the 
Board concludes that the veteran's upper respiratory 
conditions that he experienced during service were acute and 
transitory and not part of a chronic condition.        

Next, the Board will review whether there is continuity of 
symptomatology after service and medical evidence of a nexus 
between the veteran's current respiratory condition and 
service.  
   
While the medical evidence of record does not contradict the 
veteran's testimony that he experienced respiratory problems 
after service, the veteran's post-service medical records 
fail to indicate that there is a causal connection between 
the veteran's current respiratory disability and service.    

The March 2001 VA medical examination report indicated that 
the veteran reported that he had a history of pneumonia while 
he was in basic training in April 1968.  Following the 
episodes of pneumonia, he noted that he continued to have 
problems with decreased energy level and shortness of breath 
with exercise.  He explained that he has had problems with 
decreased energy and shortness of breath with exercise ever 
since service.  The examiner noted that the veteran said that 
sometime within the last 10 years he started to have problems 
with wheezing and was diagnosed as having asthma.  The 
veteran also reported his condition is being treated by 
medication; however, he does sometimes wake up at night with 
wheezing and coughing and this occurs about once a week.   

The examiner found that there was no evidence in the 
veteran's service medical records that he ever was diagnosed 
with pneumonia in service.  The examiner opined: "The 
patient also has a fairly recent diagnosis of asthma.  I 
would not conclude that the patient's history of pneumonia is 
responsible for his later development of asthma.  Any changes 
in his pulmonary function tests are likely due to the asthma 
rather than the remote history of pneumonia."  The chest x-
ray was normal.        

The November 2004 VA medical examination report indicated 
that the examiner opined that she did not believe that there 
is any evidence to suggest that the veteran's upper 
respiratory infections in service caused him to have 
continuing breathing problems.  "Rather it is more likely 
that his pre-service asthma once again became symptomatic 
after leaving the service."  The November 2004 medical 
opinion was rendered after reviewing the veteran's claims 
file and after interviewing the veteran.  The examiner found:

Asthma.  Review of the C-file strongly 
suggests that the patient had asthma as a 
child and as a teenager and had been 
asymptomatic for about three years prior 
to joining the service.  He was 
hospitalized for treatment of upper 
respiratory tract infection in the 
service.  By the description, this was 
most likely a viral cold-type illness.  
There is no documentation that he ever 
had pneumonia.  At sometime in the past 
ten to fifteen years, the patient again 
became symptomatic with asthma and is 
using medication with really quite good 
control. 
   
The Board notes that no medical evidence of record conflicts 
with the March 2001 and November 2004 VA medical examination 
reports.  There is no medical evidence in the veteran's 
claims file that links the veteran's purported respiratory 
condition to his period of military service.  In addition, 
there is no medical evidence that the veteran was diagnosed 
with pneumonia or asthma during service or medical evidence 
that links the veteran's current asthma condition to service.

Service connection may indeed be granted when a chronic 
disease or disability is not present in service, but there is 
evidence of continuity of symptomatology after service.  See  
38 C.F.R. §3.303(b) (2006).  In accordance with the recent 
decision of the United States Court of Appeals for the 
Federal Circuit in Buchanan v. Nicholson, No. 05-7174 (Fed. 
Cir. June 14, 2006), the Board concludes that the lay 
evidence presented by the veteran concerning his continuity 
of symptoms after service is credible and ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  However, unless there is evidence relating the 
veteran's upper respiratory illnesses in service to a current 
disability, his service connection claim must fail.  The 
provisions concerning continuity of symptomatology do not 
relieve the requirement that there must be some evidence of a 
nexus to service.  For service connection to be established 
by continuity of symptomatology, there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  

The Board must rely on the medical evidence of record.  
Without any such evidence linking the veteran's respiratory 
condition to service, service connection must be denied.  

The Board has considered statements from the veteran.  While 
he may believe that his current respiratory condition is the 
result of an in service pneumonia, his testimony amounts to 
that of a lay person.  A lay person has no competence to 
offer a medical opinion in that regard.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).



IV. Veterans Claims Assistance Act 

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Letters dated in January 2001 and April 2004 satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although complete notice was not given until the 
2004 letter, which was sent after initial adjudication of the 
veteran's claims, this was not prejudicial to him, since he 
was subsequently provided adequate notice, and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in January 2005.  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claims.  The April 
2004 letter specifically told the claimant to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  As 
the Board concludes above that the preponderance of the 
evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  
 
The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical treatment records have been requested and obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim or claims, as 
defined by law.  The veteran was afforded VA audiological 
examination in October 2004 and a VA examination in November 
2004 to obtain opinions as to whether his conditions shown 
were related to, or aggravated by, military service.  The 
Board finds that the examinations were thorough and adequate 
upon which to base a decision.  The examiners reviewed the 
veteran's claims file before rendering decisions and 
supported their opinions with historical and clinical 
evidence found in the record.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006). 


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for a respiratory disorder 
is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


